DETAILED ACTION
This action is pursuant to the claims filed May 4, 2022. Currently claims 1-20 are pending with claims 1,15, and 20 are amended. Below follows a complete first action on the merit of claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Sgroi et al (USPGPUB: 2018/0008272, filed 7/8/2016) and Richelsoph et al (US PGPUB: 2015/0100089).  
Regarding claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) having a proximal end, a distal end, an exterior surface, and a passageway at least partially defined by an interior surface of the locking nut, the passageway extending through the locking nut between the proximal and distal ends thereof (see Fig. 10-11 where locking nut 206 comprising a distal end, proximal end, exterior surface and a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures), the locking nut being rotatable relative to the body such that rotation of the nut causes the nut to move axially closer to or further away from the proximal end of the body ([0092] refers to the locking nut 206 as “screwed” onto the handpiece – note due to the nature of screwing, i.e. rotating along a thread, it naturally follows the locking is rotatable relative to the body and that the rotation causes the nut to move axially closer or further from the proximal end of the body). 
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body; the locking nut further comprises one or more pins extending radially inward from the interior surface of the locking nut and being disposed adjacent to the proximal end of the locking nut, the one or more pins being fixedly connected to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins, the one or more pins being configured to travel through the one or more grooves to move the locking nut between a locked position and an unlocked position. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160) extending radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The one or more pins (160) being fixedly connected to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins (Fig. 3, 5 displays the pins 160 fixedly connected to the interior surface of locking nut 53; Col. 11, Lines 15-17 describe the pins moving when the knob is rotated “The actuating collar 52 causes the ball bearings 160 to move helical downwardly through the main sections 172 of the slots 170 formed in the rear drill housing 44”).  The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, the combination does not explicitly disclose one or more compression flanges each having a distal end connected directly to or integrally formed with the interior surface of the locking nut and a free proximal end, the one or more compression flanges extending proximally from the interior surface of the locking nut towards the proximal end thereof such that the free ends are disposed closer to the proximal end of the locking nut that the distal ends of the one or more compression flanges, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft to selectively restrict movement of the extendable shaft.
However, Sgroi discloses a locking mechanism (Figure 5-11: lock collar 40) comprising a locking nut (41) and one or more compression flanges (44). The locking flanges each have a distal end (see Fig. 5) connected directly to or integrally formed with the interior surface of the locking nut (See Figs. 3-8 where the distal end of the flange 44 is integrally formed with the locking nut 41) and a free proximal end (see Fig. 3-8; for reference in Fig. 3 the distal end of the device is reference 34, as seen in Fig. 3 the free ends of the locking mechanism 40 extend toward the proximal direction; See also [0051] “The locking flanges 44 extend proximally from the lock ring 41”), the one or more compression flanges extending proximally from the interior surface of the locking nut towards the proximal end thereof such that the free ends are disposed closer to the proximal end of the locking nut that the distal ends of the one or more compression flanges (see Fig. 3-8, [0051] which display the free ends closer to the proximal end of the locking nut than the distal ends), the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft to selectively restrict movement of the extendable shaft (Fig. 12; [0052] display the flanges extending between the interior surface of body 20 and the exterior surface of shaft 102 to restrict movement, i.e. lock the device in place). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more compression flanges of Sgroi. This configuration provides the benefit of the ability to unlock and lock the device from a surgical instrument ([0038]), thereby increasing the versatility of the device.   
Further, Greep/Walen/Sgroi fail to explicitly disclose one or more slots disposed in the distal end of the locking nut and extending longitudinally partially towards the proximal end of the locking nut, the one or more slots also extending radially through the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally towards the proximal end (see Fig. 20 where the slots extends towards the proximal end). The one or more slots extend radially through the interior and exterior surface of the locking nut (See Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Richelsoph. This configuration provides the benefit of increased flexibility and avoidance of stress risers ([0226]).  
Regarding dependent claim 2, in view of the combination of claim 1, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). 
Regarding dependent claim 3, in view of the combination of claim 2, Walen further discloses further discloses wherein the entry segment extends in a direction generally parallel to an axis extending between the proximal and distal ends of the body as broadly claimed at least a portion 172 of entry section extends parallel to the axis between the proximal and distal ends of the body).
Regarding dependent claim 6, in view of the combination of claim 2, Walen further discloses wherein the intermediate segment is angled such that the intermediate segment extends axially along and circumferentially around at least a portion of the body (see angled intermediate section in Fig. 10B).
Regarding dependent claim 7, in view of the combination of claim 3, Walen further discloses wherein the terminal segment extends from the intermediate segment in a direction towards the distal end of the body (see Fig. 10A). 
Regarding dependent claim 8, in view of the combination of claim 2, Walen further discloses further comprising a retention ridge formed between the intermediate segment and the terminal segment, the retention ridge being configured to selectively retain the pin in the terminal segment (Fig. 10A; Col. 7, Lines 36-39 detent section 174 (located between the intermediate and terminal sections) as selectively retaining pins 160).
Regarding dependent claim 9, in view of the combination of claim 1, Richelsoph further discloses wherein the one or more slots comprise three slots disposed circumferentially around the distal end of the locking nut (see Fig. 20 where at least 3 slots are disposed circumferentially around the distal end). 
Regarding dependent claims 11-12, in view of the combination of claim 1, while Richelsoph discloses a series of slots, Richelsoph does not explicitly disclose wherein at least one slot of the one or more slots has a length between .05 inches and .2 inches and a width of between .031 inches and .062 inches (claim 11); and wherein the at least one slot of the one or more slots has a length of .15 inches and a width of .045 inches.  
It appears that the device of Richelsoph would operate equally well with the claimed length and width since the slots of Richelsoph have lengths that can vary ([0226]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Richelsoph to have a length of .15 inches and a width of .045 inches because it appears to be an arbitrary design consideration which fails to patentably distinguish over Richelsoph. This is especially true as Applicant has not set forth any criticality to the selection of this particular length and width of at least one slot the (note specification at [0086] states that these dimensions vary). 
Regarding dependent claim 13, in view of the combinations of claim 1, Sgroi further wherein the one or more compression flanges taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges (Fig. 8 displays the flange 44 tapering from a first dimension to a second smaller dimension at the free proximal end; See also [0051]). 
Regarding dependent claims 14, in view of the combinations of claim 1, Sgroi further discloses wherein the one or more compression flanges are angled inwardly toward the central axis of the locking nut (Fig. 8 displays the flange 44 have an angle (surface 56) that is angled toward (i.e. from proximal to distal direction) toward the central axis) See also [0051]).
Regarding independent claim 15, Greep discloses an instrument (Fig. 10-11), comprising: 
a locking nut (206), comprising: 
	a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
	a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
	an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut; and at least one or more of: one or more pins extending radially inward from the interior surface, the one or more pins being disposed adjacent to the opening in the proximal end, the one or more pins being fixedly connected to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins; or one or more grooves disposed in the interior surface, each of the one or more grooves having an entry segment at the opening in the proximal end of the locking nut.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160) connected directly to the interior surface of the locking nut (see Fig. 5 which displays this direct connection). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). The one or more pins (160) being fixedly connected (i.e. secured in the device) to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins (Fig. 3, 5 displays the pins 160 fixedly connected to the interior surface of locking nut 53; Col. 11, Lines 15-17 describe the pins moving when the knob is rotated “The actuating collar 52 causes the ball bearings 160 to move helical downwardly through the main sections 172 of the slots 170 formed in the rear drill housing 44”). The system further comprises one or more flanges (collet 50 including legs 126, and 125 and124) that extend from the interior surface of the locking nut towards the proximal end thereof (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, the combination does not explicitly disclose one or more compression flanges, each of the one or more compression flanges having a distal end connected directly to or integrally formed with the interior surface of the locking nut and a free proximal end, the one or more compression flanges extending proximally from the interior surface of the locking nut towards the opening in the proximal end. 
However, Sgroi discloses a locking mechanism (Figure 5-11: lock collar 40) comprising a locking nut (41) and one or more compression flanges (44). The locking flanges each have a distal end (see Fig. 5) connected directly to or integrally formed with the interior surface of the locking nut (See Figs. 3-8 where the distal end of the flange 44 is integrally formed with the locking nut 41) and a free proximal end (see Fig. 3-8; for reference in Fig. 3 the distal end of the device is reference 34, as seen in Fig. 3 the free ends of the locking mechanism 40 extend toward the proximal direction; See also [0051] “The locking flanges 44 extend proximally from the lock ring 41”), the one or more compression flanges extending proximally from the interior surface of the locking nut towards the opening in the proximal end (see Fig. 3-8, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more compression flanges of Sgroi. This configuration provides the benefit of the ability to unlock and lock the device from a surgical instrument ([0038]), thereby increasing the versatility of the device.   
Further, Greep/Walen/Sgroi fail to explicitly disclose one or more slots, the one or more slots extending from the distal end longitudinally partially towards the proximal end and extending radially through the interior surface and the exterior surface. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally towards the proximal end (see Fig. 20 where the slots extends towards the proximal end). The one or more slots extend radially through the interior and exterior surface of the locking nut (See Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Richelsoph. This configuration provides the benefit of increased flexibility and avoidance of stress risers ([0226]).  
Regarding dependent claim 16, in view of the combinations of claim 15, Sgroi further discloses wherein the one or more compression flanges taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges (Fig. 8 displays the flange 44 tapering from a first dimension to a second smaller dimension at the free proximal end; See also [0051]).
Regarding dependent claim 17, in view of the combination of claim 15, Sgroi further discloses wherein the locking nut comprises a space between the interior surface thereof and proximal ends of the one or more compression flanges (see space in Fig. 7 between the interior of the locking nut and the free proximal ends of the flanges).  
Regarding dependent claim 18, in view of the combination of claim 15, Sgroi further discloses wherein the one or more compression flanges are separated from each other by one or more circumferential gaps (see Fig. 8). 
Regarding dependent claim 19, in view of the combination of claim 15, Sgroi further discloses wherein the one or more compression flanges are angled radially inwards towards an axis of the locking nut (Fig. 8 displays the flange 44 have an angle (surface 56) that is angled radially toward (i.e. from proximal to distal direction) the central axis) See also [0051]).
Regarding claim 20, Greep discloses an electrosurgical instrument (Fig. 10-12), comprising: 
a hand piece (hand piece 202) having an interior conduit defined by an interior surface (Fig. 10-11; [0091] interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit, necessarily defined by an interior surface); 
a utility conduit (utility conduit 186) connected to the hand piece, the utility conduit comprising a cable configured to communicate electrical energy (power cable 188) to the electrosurgical instrument and a vacuum hose (evacuation hose 190) in fluid communication with the interior conduit ([0056]-[0057]; hand piece 152 (analogous to handpiece 202 in alternate embodiment) has utility conduit 186 which includes a power cable 188 and an evacuation hose 190. Power cable 188 delivers the electrical current used to perform electrosurgical procedures while smoke may be conveyed away via evacuation hose 190); 
a shaft selectively extendable from the hand piece between a retracted position and an extended position (Fig. 10-11, [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween), the shaft having an exterior surface (see exterior surface of shaft 204 in Fig. 11) and a conduit through the shaft that is in fluid communication with the interior conduit (Fig. 11 and 12, [0094]; flow channel of nozzle 224 of extendable shaft 204 extends back to evacuation hose 190 through the interior of handpiece 202 to remove smoke or fluid); 
an electrode tip (226) mounted in a distal end of the shaft, the electrode tip being configured to provide electrical energy to a target tissue (Fig. 11-12, [0094]; electrode tip 226 is mounted at the distal end of electrosurgical surgical instrument 220 which comprises extendable shaft 204); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206), comprising: 
		a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
		a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
		an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft I the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body, each of the one or more grooves comprising an entry segment, an intermediate section and a terminal segment; one or more pins extending radially inward from the interior surface of the locking nut, the one or more pins being fixedly connected to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins, the one or more pins being disposed adjacent to the opening in the proximal end, the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and he unlocked position. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160). The one or more pins (160) being fixedly connected to the interior surface of the locking nut such that movement of the locking nut results in the same movement of the one or more pins (Fig. 3, 5 displays the pins 160 fixedly connected to the interior surface of locking nut 53; Col. 11, Lines 15-17 describe the pins moving when the knob is rotated “The actuating collar 52 causes the ball bearings 160 to move helical downwardly through the main sections 172 of the slots 170 formed in the rear drill housing 44”).   The grooves comprise comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47).
Further, the combination does not explicitly disclose one or more compression flanges each having a distal end connected directly to or integrally formed with the interior surface of the locking nut and a free proximal end, the one or more compression flanges extending proximally from the interior surface of the locking nut towards the opening in the proximal end such that the free ends are disposed closer to the proximal end of the locking nut that the distal ends of the one or more compression flanges, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the shaft to selectively restrict movement of the hand piece.
However, Sgroi discloses a locking mechanism (Figure 5-11: lock collar 40) comprising a locking nut (41) and one or more compression flanges (44). The locking flanges each have a distal end (see Fig. 5) connected directly to or integrally formed with the interior surface of the locking nut (See Figs. 3-8 where the distal end of the flange 44 is integrally formed with the locking nut 41) and a free proximal end (see Fig. 3-8; for reference in Fig. 3 the distal end of the device is reference 34, as seen in Fig. 3 the free ends of the locking mechanism 40 extend toward the proximal direction; See also [0051] “The locking flanges 44 extend proximally from the lock ring 41”), the one or more compression flanges extending proximally from the interior surface of the locking nut towards the opening in the proximal end such that the free ends are disposed closer to the proximal end of the locking nut that the distal ends of the one or more compression flanges (see Fig. 3-8, [0051] which display the free ends closer to the proximal end of the locking nut than the distal ends), the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the shaft to selectively restrict movement of the hand piece (Fig. 12; [0052] display the flanges extending between the interior surface of body 20 and the exterior surface of shaft 102 to restrict movement, i.e. lock the device in place). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more compression flanges of Sgroi. This configuration provides the benefit of the ability to unlock and lock the device from a surgical instrument ([0038]), thereby increasing the versatility of the device.   
Further, Greep/Walen/Sgroi fail to explicitly disclose one or more slots extending from the distal end of the locking nut longitudinally partially towards the proximal end of the locking nut and extending radially through the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally towards the proximal end (see Fig. 20 where the slots extends towards the proximal end). The one or more slots extend radially through the interior and exterior surface of the locking nut (See Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Richelsoph. This configuration provides the benefit of increased flexibility and avoidance of stress risers ([0226]).  
Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greep (US USPGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), Sgroi et al (US PGPUB: 2018/0008272), and Richelsoph et al (US PGPUB: 2015/0100089), further in view of Haas (US PGPUB: 2015/0180167).
Regarding dependent claims 4 and 5, in view of the combination of claim 1, Greep does not explicitly disclose wherein the entry segment comprises a retention feature configured to enable a pin of the one or more pins to enter the groove and prevent inadvertent removal of the pin from the groove (claim 4) and wherein the retention feature comprises an angled surface that enables the pin to enter the groove and a retention wall that restricts movement of the pin out of the groove (claim 5).
However, Hass provides for an exemplary manner of fastening two connecting parts together. Hass discloses an entry segment (introduction slope formed by introduction-slope regions 13 and 13’) comprises a retention feature (sloped introduction-slope region 13’ and the back of the slope, plug-in accommodating-chamber periphery 17) configured to enable a pin of the one or more pins (protrusion 10) to enter the groove and prevent inadvertent removal of the pin from the groove. (Fig. 3, [0032]; the introduction slope is formed from introduction-slope regions 13 and 13’. Introduction-slope region 13 guides protrusion 10 to introduction-slope region 13’. Protrusion 10 is then pushed up introduction-slope region 13’ and over plug-in accommodating-chamber periphery 17, latching into aperture 14) wherein the retention feature comprises an angled surface (sloped introduction-slope region 13’) that enables the pin to enter the groove and a retention wall (plug-in accommodating-chamber periphery 17) that restricts movement of the pin out of the groove. (Fig. 3, [0032]-[0033]; introduction-slope region 13’ allows protrusion 10 to travel over plug-in accommodating-chamber periphery 17 retaining protrusion 10 in aperture 14, requiring the user to pull plug part 1 and socket part 17 apart in order to force protrusion 10 back over plug-in accommodating-chamber periphery 17 in order to decouple them). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the entry segment of Greep/Walen to incorporate the retention feature of Hass. This configuration provides the benefit of forming a mechanical guide for the pin ([0033]).  
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greep (US USPGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), Sgroi et al (US PGPUB: 2018/0008272), and Richelsoph et al (US PGPUB: 2015/0100089), further in view of Potempa (US PGPUB: 2006/0218752). 
Regarding dependent claim 10, in view of the combination of claim 1, the combination does not explicitly disclose wherein the interior surface of the locking nut comprises a tapered interior surface.
However, Potempa discloses a locking nut (50) comprising a tapered interior surface (conical section 72 Fig. 8-15; [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the interior surface of Greep to incorporate the tapered interior surface of Potempa. This configuration is utilized in order to increase the engagement between the locking nut and the shaft disposed therein ([0058]), thereby increasing the reliability of the device. 
Response to Arguments
Applicant’s arguments filed October 29, 2021 are fully acknowledged. 
Regarding independent claims 1, 15, and 20, Applicant argues:
(1) Greep does not disclose a locking nut that moves axially closer to or further from the proximal end of the body (Remarks, p. 11). This is not persuasive. Applicant contends that at most Greep disclose the locking nut is “screwed” but this is not axial movement Id. Examiner respectfully disagrees. Screwing on a locking nut necessarily results in axial movement of the nut as the nut is rotated along the thread, where this movement is both closer to and away from the device (depending on the direction the nut is rotated). As such, Greep does disclose such limitation. Examiner notes Applicant assert such limitation is in all independent claims, but such language is only present in claim 1; 
(2) Walen does not disclose a locking nut with one or more pins fixedly connected to the interior surface of the locking nut (Remarks, p. 11). This is not persuasive. Applicant contends that the ball bearings of Walen move through the grooves and such movement does not mean the pins are fixedly connected to the locking nut. Id. Examiner respectfully disagrees. The word “fixedly” does not imply the pins are non-moving. Instead fixedly merely means the pins are connected to the locking nut, which Walen disclose at least in Fig. 5; 
(3) Walen does not disclose the flanges as claimed (Remarks, p. 11-12). Examiner notes the arguments are moot due to the new grounds of rejection outlined above in view of Sgroi; and 
(4) Richelsoph is not related to a locking nut as described in Applicant’s claims (Remarks, p. 12). This is not persuasive. Under MPEP 2141.01(a), art is analogous if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In the instant case, Richelson is in the same field of endeavor (surgical instruments) as Applicant. Further, the Richelson reference is pertinent to the problem faced by the Applicant ([0002]): connecting and adjusting the distance of part of the instrument with respect to the instrument). Thus, Richelson is analogous art. 
Examiner notes Applicant has not provided any additional arguments for any dependent claims other than for the same reasons as claims 1, 15, and 20. Thus the rejections of all dependent claims are tenable for at least the same reasons as claims 1, 15, and 20 outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794   

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794